Mr. Justice CATRON
delivered the opinion of the court.
An action of ejectment was brought in the Circuit Court of the United States for eastern district of Arkansas, founded on an entry made in a United States land office. This was the only title produced on the trial by the plaintiffs.
The defendant held • possession under a patent from the United States to. Johrj. Pope, (Governor, &c.,) with which the defendant connected himself by a regular ¿liain of conveyances. The Circuit Court held the patent to be the better legal title, and so instructed the jury, who found for the defendant; and the plaintiffs prosecute this writ of error to reverse that judgment. ...
*249By the statute of Arkansas, an action of ejectment may be maintained where the plaintiff claims possession by virtue of an entry made with the register and receiver of the proper land office of the United States. Ar. Digest, 454.
This court-held, in the ease of Bagnell et al. v. Broderick, (13 Peters, 450,) “ that Congress had the sole power to declare the dignity and effect of a patent issuing from the United States; that a patent carries the fee, and is the best title known to a court of law.” Such is the settled doctrine of this court.
But there is another question', standing in advance of the foregoing, to wit: Can an action of ejectment be maintained in the Federal courts against a defendant in possession, on an entry made with the register and receiver ?
It is also the settled doctrine of this court, that no action of ejectment will lie on such an equitable title, notwithstanding a State Legislature may have provided otherwise by statute. The law is only binding on the State courts, and has no force in the Circuit Courts of the Union. Fenn v. Holme, (21 How., 482.)
It is ordered, that the judgment be affirmed.
No. 60 depends on the same titles and facts and instructions to the j ury as are set forth in 59; and the same verdict and judgment were given in the Circuit Court.
We order it to be affirmed likewise.